Title: To Thomas Jefferson from Francis Eppes, 23 February 1826
From: Eppes, Francis
To: Jefferson, Thomas

Poplar Forest.
Feb. 23. 26.It was with infinite pain my Dr Grandfather, that I saw your application to the legislature; the first information which reached me, of the immediate pressure of your difficulties: and I write as well to express, my unfeigned grief, as to assure you, that I return to your funds with the utmost good will, the portion of property which you designed for me:—and which I should always have considered as yours, even had it been, legally secured to me.—As long as, I was able to consider, the gift, of no evil consequence to yourself, and as the equivalent of the land intended for my mother, the possession was grateful both to my feelings, and to my sense of propriety:—but, now,—when I learn that after the payment of your debts, but little of your property will be left,—I hope that under such, or even better, circumstances, you cannot do me the injustice to suppose, that I could ever consent to retain the smallest portion. you have been to me ever, an affectionate, and tender Father, and you shall find me ever, a loving, and devoted son—what that son would do, I will, under all circumstances; and I now with the greatest allacrity relinquish, that competence which you so kindly gave; and I do assure you, if there be sincerity in human nature, that it is with the greatest satisfaction, and that I shall remain ever, as deeply indebted, as though your kind intentions had been completely fulfilled. As to myself it is sufficient to say, that I am still young, healthy, and strong, and so being feel able to provide for myself, and for those who depend upon me. in a few months more, with the knowledge already acquired, I feel confident of obtaining admittance to the bar, and in the time that intervenes between introduction & practice, of perfecting that knowledge sufficiently for after occasions. Having held you ever in the light of a Father, I could see no  propriety, while the gift was not prejudicial to yourself, in access and retaining, whatever you were pleased in your goodness, to give me; and deeming what you gave, amply sufficient for all my wants, a life of quiet independence, and of moderate but sure gains, suited my tastes better, than the all engrossing, and laborious, study and practice of law. it afforded too more leisure for the acquisition of general information, which has always appeared to me preferable to that which is confined, and particular. and the certainty of being always with my family was no small addition to the considerations which swayed me. But these views which may account for my want of immediate preparation, I can easily forego; and I shall feel happy in so doing only: and I am well assured that my attention once turned, and rivetted, on another object, interest will soon render that most agreable. do not therefore, my dear Grandfather, from any ill founded fears on my account, or from any other motive oppose an act which setting aside its justice, is the necessary consequence, of the filial tenderness with which my heart is overflowing—do not mortify me by refusing that which is your own; and which if it were not, I should think the same feelings which prompt the son to offer, should compell the Father to accept. Forgive me if I have spoken too freely on a subject which, interests me so deeply—I feel your past kindness—that ought to excuse all—May God bless and long preserve you my dearest Grandfather, my best friend—with most sincere love your grandson—Frans Eppes.P.S. Elizabeth is well and joins me in love to yourself and the family—May I ask, what your scheme is, for the lottery?